DETAILED ACTION
Drawings
Amendments to the drawings filed 1/13/2022 are acceptable and have been entered.

Election/Restrictions
Claims 1-3, 9-12, 15, and 16 are allowable (as amended below). Claims 4-7, 13, 14, and 18-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species A and B, as set forth in the Office action mailed on 2/16/2021, is hereby withdrawn and claims 4-7, 13, 14, and 18-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Russel Carter Gaché on 2/2/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Claim 1.		A bone graft retention plate for compressing bone graft 2material against a target glenoid area, comprising: 
3a. 	a rigid plate body having an upper and lower surface, said rigid plate body having a generally 4rectangular shape; 
5b. 	a recessed portion in said upper surface defining a suture anchoring path disposed 6generally within the center of said rigid plate body, wherein said suture anchoring path 7includes two separate downward descending passageways extending from said 8upper surface to said lower surface; 
9c. 	wherein said two separate downward descending passageways form in said lower surface at 10least one post depending downward from said lower surface for positioning said 11rigid plate body onto said bone graft material; 
12d. 	an anchoring suture positioned through said suture anchoring path and 13adapted to form a cerclage around a portion of human bone for securing said retention plate and bone graft material against said glenoid area; and,
e.	wherein said rigid plate body further defines a first recessed portion in said upper surface configured to receive a tool and positioned substantially at the center of said upper surface, wherein said first recessed portion is connected to said two separate downward descending passageways, and wherein said two separate downward descending passageways are connected within said rigid plate body via a slot recessed in said upper surface.


In claim 2, line 1 after “two”, --separate-- has been inserted.	
In claim 2, line 5, after “two”, --separate-- has been inserted.

Claim 4 has been amended as follows:
Claim 4.		The retention plate as recited in claim 3, rigid plate body, wherein each screw is adapted 7for anchoring said retention plate against said glenoid area.  


Claim 5. 	The retention plate as recited in claim 1separate downward descending passageways comprise a single central aperture in said rigid plate body having a median divider extending through the center of said central aperture to form two suture channels.  

Claim 6 has been amended as follows:
Claim 6. 	The retention plate as recited in claim 5, wherein said two separate downward descending passageways present solely smooth curved surfaces to said anchoring suture 3positioned therein such that said anchoring suture slides freely within said retention plate.  

Claim 7 has been amended as follows:
1Claim 7. 	The retention plate as recited in claim 6, further comprising 2a plurality of conical spikes surrounding said at least one post  

Claim 8 has been canceled.

In claim 9, line 1, “claim 8” has been deleted and --claim 1-- inserted therefor.

In claim 11, line 3, “the periphery” has been deleted and --a periphery-- inserted therefor.



Claim 12 has been amended as follows:
Claim 12. 	A bone graft retention plate, comprising: 
a rigid plate body having upper and lower surfaces and bounded by generally 3perpendicular sides; 4
a pair of smooth walled anchor passageways disposed within said rigid plate body and 5connecting said upper and lower surfaces, said pair of smooth walled anchor passageways including lower 6portions depending downward from said lower surface to form at least one hollow 7positioning post; 8
an pair of smooth walled anchor passageways and configured 9to form a cerclage within a portion of glenoid bone; 10
wherein said pair of smooth walled anchor passageways are configured to reduce friction of said anchoring suture 11when pulled therethrough; 
a plurality of spikes depending downward from said lower surface of said rigid 13plate body for provisional fixation against a shaped mass of glenoid suitable bone 14graft material; and, 
wherein said rigid plate body further defines a first recessed portion in said upper surface configured to receive a tool and positioned substantially at the center of said upper surface, wherein said first recessed portion is connected to said pair of smooth walled anchor passageways, and wherein said pair of smooth walled anchor passageways are connected within said rigid plate body via a slot recessed in said upper surface. 
 And wherein said rigid plate body further defines a first recessed portion in said upper surface configured to receive a tool and positioned substantially at the center of said upper surface, wherein said first recessed portion is connected to said pair of smooth walled anchor passageways, and wherein said pair of smooth walled anchor passageways are connected within said rigid plate body via a slot recessed in said upper surface. 

Claim 13 has been amended as claimed.
1Claim 13. 	The retention plate as recited in claim 12, smooth walled anchorsingle central aperture to form two suture channels.

 Claim 14 has been amended as follows:
Claim 14.	The retention plate as recited in claim 13, wherein said pair of smooth walled anchorpair of smooth walled anchor passageways, and wherein said plurality of spikes 4are conically shaped.  

Claim 15 has been amended as follows:
1Claim 15.	The retention plate as recited in claim 13, wherein said 2median divider is positioned below said first ed portion formed in said upper surface and extends 3throughout said entire at least one hollow positioning post pair of smooth walled anchor



1Claim 16.	The retention plate as recited in claim 12, wherein said 2pair of smooth walled anchorpositioning posts each forming  

Claim 18 has been amended as follows:
8Claim 18.	A procedure for fixing a shaped mass of glenoid suitable bone graft material to augment the glenoid area of a human body, comprising the steps of: 
3a. 	obtaining suitable amount of bone graft material to augment said 
5b. 	compressing said bone graft material with a bone clamp; 
6c. 	pressing the compressed bone graft material against the retention plate recited in 7claim 1; 
8d. 	drilling at least one aperture through said bone graft material aligned with two downward 9descending passageways in the retention plate; 
10e. 	positioning the combination of the bone graft material and the retention plate on a targeted 11glenoid augmentation area through a medical procedure; and, 
12f. 	drilling at least one tunnel through bone supporting said targeted glenoid augmentation area and 13threading the anchoring suture through said combination of the bone graft material and the 14retention plate in a cerclage arrangement such that said combination of the bone graft 15material and the retention plate are compressed against said targeted glenoid augmentation area.  
Claim 


9Claim 19.	The procedure as recited in claim 18, wherein said step of drilling at least one tunnel through bone supporting said targeted glenoid augmentation area comprises drilling two tunnels, and wherein each tunnel receives the anchoring suture in said cerclage arrangement. 

In claim 20, line 2, before “bone graft material”, --amount of-- has been inserted.

In claim 21, line 2, “said bone” has been deleted and --bone-- inserted therefor.

In claim 22, line 4, “underside” has been deleted and --lower surface-- inserted therefor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774